747 N.W.2d 543 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Harold Emmett SHAFIER, III, Defendant-Appellant.
Docket No. 135435. COA No. 267192.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the application for leave to appeal the October 30, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address: (1) whether the defendant's constitutional rights under Doyle v. Ohio, 426 U.S. 610, 619, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976), were violated, (2) whether the claim of error under Doyle was properly preserved at trial, (3) the resulting appropriate standard of review on appeal, and (4) whether any error was harmless under the applicable standard of review.
We further ORDER the Allegan Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the *544 defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.